 

Exhibit 10.3

AMENDMENT OF OPTION AGREEMENT

 

 

This Amendment to Option Agreement (“Amendment”) is entered into as of May 1,
2018, by and between Mission Broadcasting, Inc. (“Mission”) and Nexstar
Broadcasting, Inc. (“Nexstar”).  Each of Mission and Nexstar may be referred to
herein as a “party” and collectively as the “parties.”

 

WHEREAS, Mission is the Federal Communications Commission (“FCC”) licensee of
television broadcast station KJTL and KJBO-LP and their associated translator
stations (the “Station”).

 

WHEREAS, Nexstar, as successor-in-interest to Nexstar Broadcasting of Wichita
Falls, L.P., and Mission, as successor-in-interest to Mission Broadcasting of
Wichita Falls, Inc., are parties to that certain Option Agreement dated as of
June 1, 1999, as amended February 10, 2009, which outlines the terms and
conditions upon which Nexstar may purchase from Mission the assets of the
Station consistent with the rules and written policies of the FCC (the “Option
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning assigned to such terms in the Option Agreement.

 

WHEREAS, the Option Agreement’s expiration date is June 1, 2018.

 

WHEREAS, the parties desire to extend the Option Agreement for an additional ten
(10) year term.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

 

1.

Option Expiration Date.  The parties hereby agree to extend the expiration date
of the Option Agreement to June 1, 2028.

 

 

2.

No Other Amendment.  No terms of the Option Agreement, other than the Option
Expiration Date, are amended or modified by this Amendment, and the Option
Agreement, as so extended hereby, remains in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

MISSION BROADCASTING, INC.

 

NEXSTAR BROADCASTING, INC.

 

By:

/S/ DENNIS THATCHER

 

By:

/S/ ELIZABETH RYDER

 

 

Dennis Thatcher

 

 

Elizabeth Ryder

 

 

President

 

 

Executive Vice President & General Counsel

 

 